Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Election/Restrictions
Applicant’s election of a binding protein and the species of SEQ ID NO: 2 in the reply filed on 1/31/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 32-42 are pending. Claims 38-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/31/22.
Claims 32-37 are under examination.

Drawings
The drawings are objected to because:
Figure 9: both sets of data have been assigned the same shade of grey, making them indistinguishable.
Figure 10: The two central categories were assigned the same shade of grey and are indistinguishable.
Figure 11: The two central categories were assigned the same shade of grey and are indistinguishable.
Figure 13: the figure has no legend; the importance of the different shades of grey is therefore unclear. The grey background on the graph should be removed for clarity.
Figure 14: The graph uses different shades of grey, but contains no legend so it is unclear what the importance of these shades is. The grey background on the graph should be removed for clarity.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The use of the term Nanobody®, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
the claims refer to a “binding protein” that preferentially binds certain targets. However, the specification only uses the term “binding protein” once, at page 13, and only as part of the larger phrase “calcium binding protein”, describing S100B, which is not claimed.

Claim Interpretation
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).
However, it is noted that several phrases have been defined multiple times (e.g., “variant” at page 34 and 37; “nucleic acid” at p. 36 and 37) or are caveated in that the definition does not always apply (e.g., “a” or “the” at page 54). Where two or more different definitions apply to a term or where the definition is not universally applied, the term has not been “clearly redefined” and the ordinary definition will take precedence.

Request for information under 37 CFR 1.105
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the
following information that the examiner has determined is reasonably necessary to the examination of this application.
It is noted that the instant specification does not explicitly indicate which part of the nucleic acids encode the antibody nor more specifically what the CDR sequences of the encoded antibodies are. The CDRs (usually six) define the binding region and dictate antibody specificity and, as modifications to this region are generally unpredictable, the patentability of an antibody or the nucleic acid sequence encoding an antibody rests largely on these sequences. While the evidence suggests that the instant biomolecules are not unique (see §102 rejection), this decision might change if the differences between the instant molecules and the prior art molecules occur in the CDRs. As such, the Examiner respectfully requests:


Improper Markush Group
MPEP §2117(II): A Markush claim may be rejected under judicially approved "improper Markush grouping" principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an "improper Markush grouping" if either: (1) the members of the Markush group do not share a "single structural similarity" or (2) the members do not share a common use.
Claims 32-37 are rejected as an improper Markush grouping. Claim 32 recites two alternatives—(I) and (II)—where these alternatives do not share either a single structural similarity nor a common use. To the latter, the first grouping must preferentially recognize TBI associated tau while the second group must preferentially recognize AD-associated tau. The instant definition of “preferentially recognizes” is that it “does not bind to or recognize non-TBI associated forms of tau or non-specific proteins” (p.4 L7). Thus, a peptide which preferentially binds TBI-associated tau (section I) is precluded by definition from being capable of preferentially binding the breadth of all AD-associated tau (section II); these groups appear to have different uses. To the former, each list sets forth mutually exclusive members. The structure of these biomolecules provides the selectivity required by the grouping and so these groups do not share a “substantial structural feature that is essential to a common use”.
Thus, the binding protein of claim 32 sets forth an improper list of alternatives; section I and section II are distinct and do not form a proper Markush group. Dependent claims do not correct this.
Therefore, claims 32-37 are rejected as an improper Markush Group.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 32-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “single-chain antibody” in claim 33 and the term “binding protein” in claim 32 have been specially defined by the instant specification, but have been done so in a way which introduces indefiniteness regarding the scope of these terms.
The claimed “binding protein” is not used anywhere in the specification as filed (see objection to the specification for antecedent basis above). However, a “binding molecule”—which is a reasonable synonym—is defined at p. 42 to include antibodies, where antibodies includes scFvs “also called ‘nanobodies’”. This synonym for scFv is reiterated, such as in the specification at p.4 L8-9, noting that scFv antibodies are also called a “nanobody”. 
First, Nanobody® is a registered trademark of Ablynx and is objected to for not being capitalized as noted above. Second, Applicant is using this term in contravention to its ordinary definition. Normally, an scFv comprises both the light chain and heavy chain variable regions of a parent antibody (Kenkel; form 892), which is what is claimed (“heavy chain variable domain and light chain variable domain”; emphasis added). In contrast, a “nanobody” is generally referred to in the art as a single domain antibody (sdAb), which normally only comprises a single variable domain—either the light or the heavy chain cannot be an scFv, while an scFv has both a heavy and light chain and so cannot be a single domain antibody.
This leads to a lack of clarity in claim 33 regarding the scope of a “single-chain antibody”, which might be either an scFv or Nanobody® (see also p.8 L5-6 of specification), which in turn leads to a lack of clarity for the independent claim’s use of a binding protein, which would appear to encompass the single-chain antibodies as instantly defined.
Dependent claims may also be directed to nucleic acids encoding such antibodies. Since the scope of what is being encoded—the antibodies or binding proteins—is indefinite, these dependent claims do not correct the deficiency.
Therefore, claims 32-37 are indefinite.

Claims 32-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “preferentially recognizes” has a special definition in the instant specification: “it does not bind to or recognize non-TBI associated forms of tau or non-specific proteins” (p.4). For section I of claim 32, this presents no issue as the binding protein preferentially recognizes human TBI-associated tau. However, section II states “preferentially recognizes human Alzheimer’s Disease (AD)-associated tau”, yet there is no evidence that all tau associated with AD is necessarily also associated with TBI.
This leads to two interpretations of the claim scope. In the first, the controlling definition in the specification leads to a reading of the claim that the binding proteins in section II bind AD-associated tau, but only such AD-associated tau which is also associated with TBI. This is because binding to AD-associated tau not also associated with TBI would violate the definition in the specification. The second is that the claim scope is meant to include recognition of any human AD-associated tau. This is supported by the language of the claim itself, its alternative recitation to recognizing TBI-associated tau, as well as 
MPEP § 2173.02 (II) states that one of the purposes of examination under 35 USC § 112, second paragraph is to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. See, e.g., Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000). See also In re Larsen, No. 01-1092 (Fed. Cir. May 9, 2001) (unpublished). If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112, second paragraph, would be appropriate. See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993). In this case, the special definition of the phrase “preferentially recognizes” appears to be at odds with its use in the actual claims as well as throughout the specification. The function of these two groups is critical to understanding what is encompassed by the claims, and so the lack of clarity creates a deficiency which is not corrected by dependent claims.
Therefore, claims 32-37 are indefinite.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was 
	Regarding claim 32, section II encompasses a peptide defined by a function and a partial structure; the protein must preferentially recognize human AD-associated tau and comprise an amino acid sequence at least 90% identical to one of the claimed sequences.	
	One means of providing adequate written description and evidence of possession of a claimed genus is through providing sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. In this case, while the specification discloses a function and certain structures, there is no indication of which structures are required to be preserved in order to maintain that function. For example, of the alternative antibodies, these alternatives are all highly related, as shown below with an 
    PNG
    media_image1.png
    523
    612
    media_image1.png
    Greyscale

	It appears that certain sections are not relevant to binding preference, such as the first 20 amino acids of SEQ ID NO: 24 (being omitted in SEQ ID NO: 40) or the last 23 of SEQ ID NO: 4 (also being omitted in SEQ ID NO: 40). However, as claimed, the 10% difference may occur anywhere across the molecule, with no particular sequence required to be preserved. Changing ~25 amino acids (10% of a 250 amino acid sequence) encompasses far more variants where the residues which are changed are those which are conserved in every sequence and where it is unknown and unpredictable whether or not changes in these conserved motifs will preserve the required function.
	It is also informative to compare these sequences to the DARPin of SEQ ID NO: 8, which allegedly has the same function:


    PNG
    media_image2.png
    492
    600
    media_image2.png
    Greyscale


	Here, the C-terminal histidine series is the only conserved feature between the DARPin and the antibody, yet this sequence is wholly omitted from SEQ ID NO: 40 (above) and so is not a conserved structure responsible for the function.
	Finally, it is also informative to compare the sequences which preferentially bind AD-associated tau and those which bind TBI-associated tau, functions which are presumed to be wholly distinct functions (see above). However, the claimed peptides of section II (90% identical to SEQ ID NO: 4) encompass peptides within section I (SEQ ID NO: 42):

    PNG
    media_image3.png
    352
    594
    media_image3.png
    Greyscale

SEQ ID NOs: 4 and 42 differ at only 25 residues; over a maximum of 267 residues, this is a 90.6% identity. This is taking an “X” as a match (since it can be any residue) and without considering conservative substitutions, which would only further increase the score as noted in the instant specification.
	Thus, taken as a whole, one of skill in the art could not read the instant disclosure and recognize the identity of a molecule which is only 90% identical to the disclosed sequences and would predictably preserve the required function. The instant specification does not convey possession of any sequences which are less than 100% identical to the claimed sequences and possess the claimed function.
	It is further noted that the specification notes that when considering sequence identity in proteins, amino acids which are not identical “often differ by conservative amino acid substitutions, where amino acid residues are substituted for other amino acid residues with similar chemical properties…and therefore do not change the functional properties of the molecule” (p.36). However, “often” indicates that this is exemplary, not a requirement. Therefore, the percent identity of the claims implicitly includes those changes which are not conservative and which do change the functional properties of the molecule. This adds to the evidence that Applicant was not in possession of the peptides as broadly as claimed, as the 
In a second way, the specification might provide a representative number of species for the claimed genus that would convey to the artisan possession of the whole genus. However, in this case, the species disclosed to not represent the full breadth of all possible members of the genus. As noted, the molecule are highly related and changing an arbitrary 10% includes changing the peptide to one with entirely different functions. The disclosed species do not allow others to envisage the identity of other related but undisclosed sequences which possess the claimed function, and so are not sufficiently representative of the genus.
Additionally, the instant peptides are antibodies or antibody-related (DARPin). Antibodies are well-known to be even more unpredictable when being mutated than other proteins. See for example Kussie (cited on form 892) who demonstrates that a single amino acid change in the heavy chain of an antibody which binds p-axophenylarsonate (Ars) completely abrogates the ability of the antibody to bind Ars but adds the functionality of binding the structurally related p-azophenylsulfonate (e.g., abstract). Thus, making changes to the CDR sequences of an antibody—which is allowed within the 10% altering of the instant claims and could include changing an entire CDR—is a highly unpredictable process and the skilled artisan could not a priori make any predictions regarding such mutations with any reasonable expectation of success nor envisage the breadth of structurally unrelated CDR combinations that would still possess the required functions. 
	Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). As discussed above, the artisan cannot envision the detailed chemical structure of the encompassed genus of polypeptides which would preserve the claimed function, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a 
	Without possession of the protein sequence, the specification also fails to convey possession of a nucleic acid sequence encoding such a protein. Thus, dependent claims fail to correct the above deficiencies.
	Therefore, claims 32-37 do not meet the written description requirement.
		
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 32-37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 104926940 (‘940; form 892). Note that a machine translation is also provided and it is this machine translation which is referenced when discussing any teachings other than the sequences themselves, as these sequences are understandable in English even in the original Chinese document.
Regarding claim 32, ‘940 discloses SEQ ID NO: 5. This sequence has been aligned with instant SEQ ID NO: 2 below:


    PNG
    media_image4.png
    559
    721
    media_image4.png
    Greyscale


	As seen, this sequence is 92.7% identical to instant SEQ ID NO: 2 and so meets all of the structural criteria of the instant claim. Regarding the function, ‘940 teaches this is a binding protein (protein obtained from an antibody library; abstract). ‘940 does not teach that the protein preferentially recognizes human AD-associated tau. However, the prior art sequence is a binding protein meeting all of the structural requirements of the instant claim and it is well established that function flows from structure since chemical compounds and their properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA1963)). Thus, this function is considered inherent to the structure and burden is shifted to Applicant to provide evidence to the contrary.
	Regarding claim 33, ‘940 teaches the antibody is a single-chain antibody (abstract).
	Regarding claim 34, ‘940 teaches the nucleic acid that encodes the above sequence as SEQ ID NO: 4.

	Therefore, claims 32-37 are anticipated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 32-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 104926940 (‘940).
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


	Therefore, claims 32-37 would have been obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045. The examiner can normally be reached M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/Adam Weidner/             Primary Examiner, Art Unit 1649